Citation Nr: 1545332	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-42 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation higher than 10 percent for perianal abscess and pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1978 with additional service in the Army National Guard.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In June 2013 and July 2014, this case was remanded for further development and is now ready for disposition.

In October 2014, the Veteran signed an expedited waiver of the 30 day waiting period.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's perianal abscess and pilonidal cyst is not shown to be manifested by occasional involuntary bowel movements, necessitating wearing of a pad.


CONCLUSION OF LAW

Criteria for an evaluation higher than 10 percent for a perianal abscess and pilonidal cyst have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7399-7335 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In this case, the Veteran claims that his service-connected perianal abscess and pilonidal cyst disability is more severe than his current evaluation indicates.  The Veteran's disability is currently rated as 10 percent disabling pursuant to Diagnostic Codes 7399-7335.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation.

Under Diagnostic Code 7335, fistula in-ano is rated in accordance to impairment of sphincter control (DC 7332).  Under that code, a 10 percent rating requires constant slight, or occasional moderate leakage.  A 30 percent rating requires occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating requires extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating requires complete loss of sphincter control.

Turning to the merits of the claim, VA treatment records dated from July 2007 to August 2014 reflect the Veteran's complaints of fecal leakage and soiling of the Veteran's undergarments, rectal bleeding and discomfort, pain, and constipation.  A November 2009 report indicates a diagnosis of external hemorrhoid minimally thrombosed.  In April 2011, while soiling had improved, the assessment was constipation and soiling.  In December 2011, he reported fecal soiling that occurred three to four times per week.  A rectal examination was noninflammed mild external hemorrhoids, no fistula seen.

On August 2008 VA rectum and anus examination, the Veteran presented with a history of incision and drainage of a perirectal abscess in service and a series of surgeries post-service.  His most recent surgery was in February 2004 when he underwent excision of a pilonidal cyst.  He had drainage for the past six months from the perirectal area and noticed an opening in the right buttock fold area above the anus.  He reported some bleeding and purulence approximately 30 minutes after bowel movement.  He had a bowel movement daily.  His last colonoscopy 5 years ago was normal.  He had a surgical consult in July 2008 and was scheduled for a colonoscopy and possible anal fistulotomy in September 2008.  He was currently working as a purchasing agent for a plumbing supply store.  

He denied fecal incontinence and did not use an incontinent pad.  He had no history of hospitalization, but received emergency room treatment on different occasions with issues of rectal discomfort or drainage intermittently over the past few years after which he was usually sent home to conservatively treat his condition at home, including Sitz baths and topical Hydrocortisone cream.

On examination, there was no evidence of fecal leakage or colostomy.  There was some redundant tissue in the 12 o'clock position.  However, there was no evidence of bleeding or rectal prolapse.  Sphincter tone was excellent.  The examiner diagnosed a history of fistula of the anus, overall providing evidence against this claim. 

In light of the Veteran's statements, pursuant to the Board's June 2013 remand, the Veteran underwent another VA rectum and anus conditions Disability Benefits Questionnaire (DBQ) examination in July 2013.  The Veteran complained that his condition had progressively worsened since the last VA examination.  He stated that he had pus staining and bleeding in his underwear after moving his bowel 4 to 5 times a week.  He stated that he took Miralax as needed.  His last colonoscopy in June 2010 showed normal rectal, colon and ileum examination.  However, it showed internal hemorrhoids.  He had fecal smearing and occasional mucus leakage after a bowel movement in March 2013.  An examination revealed mucus discharge around the anus and staining on underwear.  He had scarring related to his diagnosis, but there were no scars that were painful and/or unstable, or the total area of all related scars greater than 39 square cm (6 square inches).  The examiner diagnosed anal/perianal fistula and impairment of rectal sphincter control with occasional moderate leakage.  Rectal stricture, rectal prolapse, and pruritus ani were not diagnosed, providing more evidence against this claim. 

The examiner stated that the Veteran's rectum and/or anus condition did not impact his ability to work.  The Veteran was employed full-time and denied any significant impact of his anus condition on his job.  This again provides more evidence against this claim.

In September 2014, a VA examiner reviewed the available records (without in-person or video telehealth examination) using the Acceptable Clinical Evidence (ACE) process.  The examiner conducted a telephone interview with the Veteran who denied any significant change in his condition since the last examination in July 2013.  He continue to experience mucus discharge around the anus and staining on underwear.  He took Miralax as needed.  Signs and symptoms of his disability included internal or external hemorrhoids, anal/perianal fistula with occasional moderate leakage and impairment of rectal sphincter control.  It was noted that he had mucus discharge around the anus and staining on underwear.  A May 2014 MRI of the abdomen was unremarkable.  

The examiner opined that the rectum or anus condition had no impact on his ability to work and remarked that the Veteran complained that he had been dealing with the anus fistula condition for more than 30 years with no significant improvement in condition or increase in his compensation, providing only more evidence against this claim. 

On review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected perianal abscess and pilonidal cyst is productive of criteria warranting a 30 percent rating.  

In order to obtain a higher, 30 percent, rating under Diagnostic Code 7332, the perianal abscess and pilonidal cyst would have to be productive of occasional involuntary bowel movements, necessitating wearing of a pad.  Here, the medical evidence shows that the on August 2008 VA examination the Veteran specifically denied fecal incontinence and denied using an incontinent pad.  The July 2013 VA examiner specifically found that the Veteran's anal/perianal fistula was manifested by occasional moderate leakage.  The September 2014 VA examiner indicated that the Veteran denied any significant change in condition since the July 2013 VA examination.  While the Veteran complained of fecal soiling in April and December 2011, there is no evidence that his perianal abscess and pilonidal cyst is manifested by anything more than constant slight, or occasional moderate leakage which warrants no more than a 10 percent disability rating under DC 7332.  Accordingly, a rating higher than 10 percent for the Veteran's perianal abscess and pilonidal cyst is not warranted.

Consideration has also been given to other potentially applicable diagnostic codes for the rectum.  In this regard, the Veteran's representative has argued in the September 2015 Brief that the Veteran would be more appropriately rated under DC 7333 which pertains to stricture of the rectum and anus.  

The Board has carefully considered this important point.  However, there is no evidence of stricture of the rectum and anus.  On July 2013 VA examination, rectal stricture was not diagnosed.  Accordingly, DC 7333 is not for consideration.  Moreover, as there is no evidence of a prolapsed rectum, DC 7334 is also not applicable.  While the record reflects diagnoses of hemorrhoids, there is no evidence that they are more than mild or moderate, which warrants a noncompensable (zero percent) rating under DC 7336.  Thus, the Veteran is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7333, 7334, or 7336.  38 C.F.R. § 4.114.  The examination reports have been examined in this case in great detail.  

The Board further finds that no separate compensable rating for excision of the Veteran's pilonidal cyst.  While a scar was noted during a July 2013 VA examination, a separate compensable rating for the Veteran's scar is not warranted as none of the examinations or treatment records showed that it was deep or caused limited motion and cover areas at least six square inches (39 sq. cm.); was superficial and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

While the Board understands the Veteran central concern that his perianal abscess and pilonidal cyst have negatively impacted his quality of life and caused pain, leakage, and soiling, it is also again important for Veteran to also understand that without some problems associated with this problem there would be no basis for a compensable evaluation (zero), let alone a 10 percent rating for his rectal disability.  Findings made on August 2008, July 2013, and September 2014 VA examination do not support the assignment of a higher rating of 30% under DC 7332.  Moreover, without consideration of the problems he cited, the current evaluation could not be justified as some of the evidence above does not support the current evaluation. 

Based on the foregoing, the Board concludes that the disability due to the Veteran's perianal abscess and pilonidal cyst is not manifested by symptomatology that more nearly approximates the criteria for a higher 30 percent rating for the disability.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim for rating higher than 10 percent for a perianal abscess and pilonidal cyst must be denied.

The Veteran is competent to report his current problems related to his rectal disability at this time as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  He is not, however, competent to identify a specific level of disability of his perianal abscess and pilonidal cyst according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's rectal disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

The Board has considered the Veteran's representative's argument raised in the March 2014 Brief that the Veteran experienced "flare-ups" of his disability that resulted in increased use of absorbent pads.  This prompted the Board to remand the case a second time in July 2014 for a new VA examination.  However, during the September VA ACE examination, the Veteran himself denied any change in his disability since the July 2013 VA examination and certainly did not state that he had experienced occasional involuntary bowel movements that necessitated wearing a pad.  In sum, the totality of the evidence fails to support the assignment of a rating higher 10 percent for his perianal abscess and pilonidal cyst, but not more.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his rectal disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, leakage, and soiling due to his disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, on August 2008 VA examination the Veteran was employed and the evidence of record does not show nor does the Veteran contend that he is unemployable due to his perianal abscess and pilonidal cyst disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected perianal abscess and pilonidal cyst disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in July 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected perianal abscess and pilonidal cyst disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment record, post-service VA treatment records, and the Veteran's written assertions.  

No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in August 2008, July 2013, and September 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's perianal abscess and pilonidal cyst disability since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his rectal disability.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).




ORDER

An evaluation higher than 10 percent for perianal abscess and pilonidal cyst is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


